Appeal by the defendant from a judgment of the Supreme Court, Kings Comity (Demarest, J.), rendered January 17, 2001, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention with respect to the adequacy of an adverse inference charge given by the trial court concerning a missing videotape was not preserved for appellate review (see CPL 470.05 [2]). In any event, the charge was adequate (see People v Kelly, 62 NY2d 516 [1984]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
At oral argument on this appeal, this Court was advised that the missing videotape was discovered after the conclusion of the trial. This information is dehors the record. Thus, our determination is without prejudice to the defendant seeking *536whatever posttrial remedy or remedies, if any, he deems appropriate concerning the same. Prudenti, P.J., Ritter, Luciano and H. Miller, JJ., concur.